Name: Commission Regulation (EEC) No 2586/79 of 22 November 1979 fixing certain reference prices for the period 16 December 1979 to 15 December 1980 in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ No L 296/20 Official Journal of the European Communities 23 . 11 . 79 COMMISSION REGULATION (EEC) No 2586/79 of 22 November 1979 fixing certain reference prices for the period 16 December 1979 to 15 December 1980 in the wine sector the Riesling or Sylvaner variety and for liqueur wines to be used in the preparation of products other than those falling within heading No 22.05 of the Common Customs Tariff ; whereas a fixed amount corresponding to the normal costs of market prepara ­ tion must be established so that it can be added to the reference prices of the various products in cases where they are put up in containers of two litres or less ; Whereas the reference prices should be fixed in accor ­ dance with the criteria laid down in Council Regula ­ tion (EEC) No 344/79 (5) ; Whereas the costs, with the exception of those in respect of losses incurred in bringing Community wines to the same marketing stage as imported wines, to be established as specified in Article 4 of Regula ­ tion (EEC) No 344/79 , may be assessed at a standard rate ; whereas these costs and the other factors to be considered have increased since the last occasion on which prices were fixed, transport costs having increased by some 5.9 % ; Whereas the reference prices for liqueur wines, which are fixed by the hectolitre, should be increased in line with the reference prices applied to red table wines ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979, on the common organiza ­ tion of the market in wine (1 ), as last amended by Regulation (EEC) No 2397/79 (2), and in particular Article 17 (6) thereof, Whereas Article 17 ( 1 ) of Regulation (EEC) No 337/79 provides that a reference price for red wine and a refer ­ ence price for white wine must be fixed annually ; whereas these reference prices must be fixed on the basis of the guide price for the types of red and white table wine most representative of Community produc ­ tion plus the costs incurred in bringing Community wines to the same marketing stage as imported wines ; Whereas the types of table wine most representative of Community production are types R I and A I as defined in Articles 1 and 2 of Council Regulation (EEC) No 340/79 (3) ; Whereas the guide prices for these types of wine are set out in Article 1 of Council Regulation (EEC) No 1615/79 ( «); Whereas the third subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 337/79 provides that reference prices are also to be fixed for grape juice (including grape must) falling within subheading 20.07 B I of the Common Customs Tariff, for concentrated grape juice (including concentrated grape must) falling within subheadings 20.07 A I and B I of the Common Customs Tariff, for alcohol-muted fresh grape must as defined in Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff, for wines fortified for distil ­ lation as defined in Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff, and for liqueur wines as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff ; Whereas, since special reference prices are to be fixed for products in accordance with their special characte ­ ristics or uses, such prices should be fixed for wines of HAS ADOPTED THIS REGULATION : Article 1 For the period 16 December 1979 to 15 December 1980, the reference prices shall be as follows : A. Products falling within subheading 22.05 C of the Common Customs Tariff : 1 . red wine : 3.33 ECU per % vol of actual alco ­ holic strength per hectolitre ; 2 . white wine other than that specified in point 3 below : 3.17 ECU per % vol of actual alcoholic strength per hectolitre ; 3 . white wine presented for importation under the name Riesling or Sylvaner : 66.31 ECU/hl ;(') OJ No L 54, 5. 3 . 1979, p. 1 .(2) OJ No L 275, 1 . 11 . 1979, p . 4. (&gt;) OJ No L 54, 5 . 3 . 1979, p. 60 . ( «) OJ No L 190, 28 . 7 . 1979, p . 10 . (5) OJ No L 54, 5. 3 . 1979, p. 67. 23 . 11 . 79 No L 296/21Official Journal of the European Communities exceeding 30 % by weight, falling within subheadings 20.07 A I and B I of the Common Customs Tariff : (a) white : 2.88 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 3 03 ECU per % vol of potential alcoholic strength per hectolitre ; 2. grape juice (including grape must), concentrated or not, with an added sugar content of more than 30 % by weight, falling within subhead ­ ings 20.07 A I and B I of the Common Customs Tariff : (a) white : 2.88 ECU per % vol of potential alcoholic strength per hectolitre ; (b) other : 3.03 ECU per % vol of potential alcoholic strength per hectolitre. C. The amount per hectolitre to be added for the products specified in A ( 1 ), (2), (3) and (6), when they are put up in containers of two litres or less, shall be 29.5 ECU per hectolitre . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4. wine fortified for distillation as defined in Addi ­ tional Note 4 (b) of Chapter 22 of the Common Customs Tariff : 2.05 ECU per % vol actual alcoholic strength per hectolitre ; 5. alcohol-muted fresh grape must as defined in Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff : 2.25 ECU per % vol total alcoholic strength per hectolitre ; 6 . liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff falling within the following subheadings : 22.05 C II : 56 ECU/hl, 22.05 C III : 60 ECU/hl, 22.05 C IV : 75 ECU/hl, 22.05 C V : 82 ECU/hl ; 7. liqueur wine as defined in Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff intended for processing into products not falling within heading No 22.05 of the Common Customs Tariff : 22.05 C II : 47 ECU/hl , 22.05 C III : 50 ECU/hl, 22.05 C IV : 62 ECU/hl, 22.05 C V : 70 ECU/hl . B. Products falling within heading No 20.07 of the Common Customs Tariff : 1 . grape juice (including grape must), concentrated or not, with an added sugar content not This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1979 . For the Commission Finn GUNDELACH Vice-President